DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-4, 6-9, 12, 14-25, 27-29 and 31-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  	  	Amended independent claim 1 recites the limitation "the vial and the cap each including one or more through-holes to provide ingress and egress between the interior cavity of the vial and the exterior while the cap is secured to the vial" in lines 13-15. However, said limitations constitute new matter. 	The instant specification, as originally filed, discloses does not disclose all of the elements as recited in claim 1 in a single embodiment. In a first embodiment (illustrated in FIGS. 1-3), the claimed container incudes a cap having an opening (130) for receiving a vial, and through-holes (134) for venting. The container further includes a vial having a first end adapted to be coupled to the cap. In a second embodiment (illustrated in FIGS. 29-36), the container includes a cap through-holes (1210), a vial having through-holes (1210). However, the Applicant’s specification as originally filed does not disclose wherein the vial in the first embodiment can include through-holes as claimed in independent claims 1 and 31. Moreover, there is nothing in the specification as originally filed that states the disclosed embodiments can be combined to arrive at the claimed container.  	Claims 2-4, 6-9, 12, 14-25 and 27-29 are rejected by virtue of their dependency upon a rejected base claim.
 	Independent new claim 31 includes similar limitation and is rejected for the same reasons as claim 1. Claims 32-33 are also included in this rejection by virtue of their dependency upon a rejected base claim. 					Response to Arguments
In response to the Applicant’s argument on pages 8 to 9 of the Remarks filed on 10/10/2022, Applicant’s argument is persuasive.
With respect to the limitation "the vial and the cap each including one or more through-holes,” Applicant has not presented any convincing argument regarding the rejection of said limitation under 35 U.S.C. 112(a).
In response to the Applicant’s argument on page 10 (second full paragraph), Applicant’s argument is not found persuasive. The sections cited by the Applicant do not disclose or suggest that the through-holes of the vial of the second embodiment can be included into the vial of the first embodiment. The cited sections are simply general statements that some embodiments can be combined “to provide further implementations and embodiments.” The “further implementations and embodiments” that could result from the combination are not described in the Applicant’s specification. The instant specification is silent as to the features and/or embodiments that can be combined. It is noted that general statements that other embodiments can be derived from the Applicant’s disclosure does not satisfy the written description requirement. As such, one of ordinary skill in the art would not reasonably conclude that the features of the vial of the second embodiment can be included into the vial of the first embodiment to arrive at the claimed invention based on the general statements in the Applicant’s disclosure. Moreover, the elements of the claimed container are arranged in a specified manner with respect to one another (see claims 1 and 31). Thus, it is unclear how the through-holes would be arranged with respect to the other elements of the claimed container.
 						Conclusion		  	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./LIBAN M HASSAN/Primary Examiner, Art Unit 1799